To declaration on promissory note signed "J.F. Hannah (Seal), Ex. of A.J. Hannah," defendant filed pleas which went out on demurrer. He then filed three amended pleas, the first of which was, "AMENDED FIRST PLEA. For an amended first plea, this defendant says that the alleged note described in the plaintiff's declaration is not his act and deed."
The second plea attempted to plead that the note sued on was not the obligation of the defendant but was a renewal of a note executed by A.J. Hannah in his life time and that the claim against the estate of A.J. Hannah was barred by the statute of nonclaim, Section 120, Chapter 16103, Acts of 1933. This plea went out on demurrer sustained because the suit was against J.F. Hannah in his individual, and not his representative, capacity.
The amended third plea attempted to plead no consideration or failure of consideration. Demurrer was sustained.
The plea is of considerable length and we think no useful purpose can be served by setting it out here. It is sufficient to say that under the rule that allegations are to be taken most strongly against the pleader, the allegations of this plea were not sufficient to constitute a defense.
There is no bill of exceptions in the transcript of record. Trial resulted in judgment for plaintiff and we must assume that the evidence received under the issues presented was sufficient to support the judgment.
Judgment is affirmed.
So ordered.
TERRELL, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
  BROWN and THOMAS, J. J., dissent. *Page 418